Citation Nr: 0802709	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-28 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disability, to include schizophrenia.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disability, to include schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970 and September 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the RO.  

The veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ) in his October 2003 Substantive Appeal.  He 
was scheduled for such a hearing in January 2007, but he 
failed to report for that hearing and provided no explanation 
for his failure to report.  Consequently, his hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2007).  

The claim of service connection for an innocently acquired 
psychiatric disability, to include schizophrenia was the 
subject of a previous RO decision in July 1973.  The Board 
has a legal duty to address the "new and material evidence" 
requirement under 38 C.F.R. § 3.156(a) regardless of the 
actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for an 
innocently acquired psychiatric disability, to include 
schizophrenia is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The additional evidence presented since a July 1973 decision 
of the RO is more than cumulative and redundant in nature and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for an innocently acquired 
psychiatric disability, to include schizophrenia.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen was filed prior to that date.  
Therefore, the revised regulation does not apply.  

Under 38 C.F.R. § 3.156(a), the former provisions which are 
effective in this case because the veteran's claim was 
received prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In this case, the veteran's claim of service connection for 
an innocently acquired psychiatric disability, to include 
schizophrenia was denied in a rating decision of the RO in 
July 1973.  The veteran applied to reopen the claim in March 
1999.  

In the July 1973 rating decision, the RO determined that they 
veteran's psychiatric disorder, including schizophrenia 
preexisted his entrance into service for the second period of 
active service.  The RO determined that the veteran had a 
life long history of psychotic symptomatology prior to 
entering his first period of service.  Further the RO noted 
that aggravation of the disorder was not shown.  

However, since the July 1973 decision is final under 
38 U.S.C.A. § 7104(a), the Board must first ascertain whether 
new and material evidence has been received to reopen the 
claim.  

Since that decision, the veteran has submitted VA treatment 
records dated May 1973 to November 2005, replete with 
reference to treatment for an innocently acquired psychiatric 
disability, including schizophrenia.  

Also submitted, were various statements of the veteran.  In a 
September 1999 statement, the veteran reported that he was 
first treated for his psychiatric disorder while stationed in 
Germany.  

Subsequently, the veteran reported being transferred to the 
Army Hospital in Valley Forge and received treatment for his 
psychiatric disorder.  Prior to this time, the veteran 
reported that he did not have any psychiatric problems.  

In this regard, the Board notes that while not competent to 
render a diagnosis or a competent opinion as to medical 
causation, the veteran is certainly competent to report 
symptoms capable of lay observation.  

His lay statements to this extent constitute competent 
evidence and presents probative value as to the matter of the 
onset of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report that on which he 
or she has personal knowledge).  

Thus, this additional evidence of record is new and raises a 
reasonable possibility of substantiating the veteran's claim, 
in the Board's opinion.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for an innocently acquired psychiatric disability, to include 
schizophrenia.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an innocently acquired 
psychiatric disability, to include schizophrenia, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

Having reopened the claim of service connection for an 
innocently acquired psychiatric disability, to include 
schizophrenia, the Board finds that additional development is 
necessary with respect to that claim.  

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness, the evidence must 
clearly and unmistakably show not only that the disorder at 
issue pre-existed entry into service, but that the disorder 
did not undergo aggravation in or as a result of service.  

In this regard, the Board notes that neither the February 
1968 nor August 1971 enlistment examination reports make 
reference to any type of psychiatric disability.  

During service, the veteran received treatment for a 
psychiatric disorder.  The Board observes a January 1972 
Medical Board report found that the veteran's psychiatric 
disorder preexisted service and was not incurred in or 
aggravated by his period of active service.  

As noted, in various lay statements, the veteran reported 
that his psychiatric disorder had in clinical onset in 
service.  

Thus, the Board finds that a VA examination is warranted to 
clarify whether the veteran's innocently acquired psychiatric 
disability, to include schizophrenia (1) clearly and 
unmistakably preexisted service and (2) did not undergo 
aggravation as a result of his service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  The claims 
folders, to include a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.   A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Any indicated studies 
should be performed.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should answer the following 
questions with respect to any current 
psychiatric disorder: 

*	Does the evidence of record clearly 
and unmistakably show that an 
innocently acquired  psychiatric 
disorder, including schizophrenia 
existed prior to the veteran's 
entrance onto active duty in 
connection with either period of 
service?  

*	With respect to any such condition 
that the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the conditions 
clearly and unmistakably undergo NO 
aggravation during or as a result of 
either period of active service?  

*	If the physician is of the opinion 
that a psychiatric disorder, 
including schizophrenia did not 
preexist service, is it at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that any current 
psychiatric disability, including 
schizophrenia had its onset in 
service?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2007).  

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


